

117 HR 4511 IH: FDA Advancing Collection of Transformative Science Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4511IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Burgess (for himself and Ms. Craig) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to authorize the use of emergency use authorization data and real world evidence gathered during an emergency to support premarket applications for drugs, biological products, and devices, and for other purposes.1.Short titleThis Act may be cited as the FDA Advancing Collection of Transformative Science Act or the FACTS Act. 2.Using emergency use authorization data and real world evidence gathered during an emergency to support premarket applications for drugs, biological products, and devicesSection 564(k) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3(k)) is amended—(1)by striking If a product and inserting the following: (1)In generalIf a product; and(2)by adding at the end the following: (2)Data relating to a drug, biological product, or device generated during emergency useEmergency use-related data submitted by a sponsor in an application for, or submission relating to, the approval, licensure, or clearance of a drug, biological product, or device may constitute valid scientific evidence or otherwise satisfy the standard of evidence for approval, licensure, or clearance of such drug, biological product, or device, and shall be considered for purposes of—(A)reviewing submissions and approving, licensing, or clearing such drug, biological product, or device pursuant to, as applicable, sections 505, 510(k), 513(f), and 515 of this Act and section 351 of the Public Health Service Act; and(B)otherwise meeting the requirements of this Act or section 351 of the Public Health Service Act.(3)Applicability of certain categorizations for premarket device reviewIn the case of a device receiving an authorization under this section for which the Secretary has determined, in accordance with subsection (m), that a laboratory examination or procedure associated with such device is deemed to be in the category of examinations and procedures described in section 353(d)(3) of the Public Health Service Act, such determination shall apply with regard to a submission pursuant to section 510(k), 513(f), or 515 for such device, unless the Secretary (taking into account any applicable conditions specified pursuant to subsection (m)(2) of this section) identifies new information not included in the request for authorization that indicates that the criteria under section 353(d)(3) of the Public Health Service Act are not met.(4)Rule of constructionNothing in this subsection shall be construed as altering the review standards or otherwise affecting the requirements under section 505, 510(k), 513(f), or 515 of this Act, or section 351 of the Public Health Service Act for the approval, licensure, or clearance of a drug, biological product, or device.(5)Emergency use-related data defined(A)In generalIn this subsection, the term emergency use-related data means—(i)data that is used to support the issuance of an authorization under this section with respect to a drug, biological product, or device;(ii)data generated during the period under which such authorization is in effect, with respect to such drug, biological product, or device; and(iii)real world evidence relating to such drug, biological product, or device used pursuant to such authorization.(B)ExclusionSuch term does not include data previously reviewed and determined to be inadequate or insufficient to support such an authorization. .